DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on January 09, 2020.
Claims 7-13 are under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Satoshi et al. (WO 2017/038892).

1.-6. (canceled) 

As per Claim 7 Satoshi teaches a terminal comprising:
(Paragraph 0040, 0105 the downlink control channel (for example, PDCCH) is allocated (symbol number 0-2 of the first slot in one subframe of the existing system). The control unit  controls scheduling (for example, resource allocation) of system information, downlink data signals transmitted by PDSCH, downlink control signals transmitted by PDCCH and / or EPDCCH); and a processor that determines a size of a precoding resource block group (PRG) (Paragraph  0043-0045, 0020, 0026, 0148 FIG. 5 shows symbols (14 symbols) for one subframe of the existing system for the band (3PRB (Physical Resource Block)) in which the shortened TTI is set in the predetermined UE. For frequency resources (not shown), a shortened TTI may be set for other UEs, or may be used in a normal TTI.with a predetermined identifier (RNTI: Radio Network Temporary Identifier) to decode the DCI, or may decode it assuming a predetermined payload size.), to which a same precoding is applied, based on the transmission bandwidth or a subset of the transmission bandwidth (Paragraph  0078, 0082, 0087  a narrow bandwidth and a wide bandwidth may be used between the user terminal and the wireless base station, or the wireless base station ). 

As per Claim 8 Satoshi teaches the terminal according to claim 7, wherein the processor determines the size of the PRG as equal to the transmission bandwidth (Paragraph 0082, 0087, 0148 The reception signal processing unit blindly decodes the DCI (DCI format) that schedules the transmission and / or reception of predetermined TTI data (TB: Transport Block) based on the instruction of the control unit or may decode it assuming a predetermined payload size. Good ). 

As per Claim 9 Satoshi teaches the terminal according to claim 7, wherein the processor determines the size of the PRG based on a number of resource blocks included in the bandwidth part (Paragraph 0078, 0082, 0087 dual connectivity (DC) that integrates a plurality of fundamental
frequency blocks (component carriers) with the system bandwidth (for example, 20 MHz) of the LTE system as one unit is applied). 

As per Claim 10 Satoshi teaches the terminal according to claim 7, wherein the PRG includes one or more resource blocks (Paragraph 0087, 0097 dividing the system bandwidth into a band consisting of one or a continuous resource block for each terminal and using different bands for multiple terminals. is there). 

As per Claim 11 Satoshi teaches the terminal according to claim 7, wherein the processor does not expect that the transmission bandwidth includes non-contiguous resource blocks (Paragraph 0046, 0089 the area to which the downlink control channel (for example, PDCCH) is allocated (symbol number 0-2 of the first slot in one subframe of the existing system) does not constitute TTI and / or is not included in the TTI length.. The UE may transmit data using the Physical Uplink Shared Channel (PUSCH) at least one of the plurality of TTIs based on the received UL grant). 

As per Claim 12 Satoshi teaches a radio communication method comprising: 
(Paragraph 0040, 0105 the downlink control channel (for example, PDCCH) is allocated (symbol number 0-2 of the first slot in one subframe of the existing system). The control unit  controls scheduling (for example, resource allocation) of system information, downlink data signals transmitted by PDSCH, downlink control signals transmitted by PDCCH and / or EPDCCH); and 
determining a size of a precoding resource block group (PRG) (Paragraph  0043-0045, 0020, 0026, 0148 FIG. 5 shows symbols (14 symbols) for one subframe of the existing system for the band (3PRB (Physical Resource Block)) in which the shortened TTI is set in the predetermined UE. For frequency resources (not shown), a shortened TTI may be set for other UEs, or may be used in a normal TTI.with a predetermined identifier (RNTI: Radio Network Temporary Identifier) to decode the DCI, or may decode it assuming a predetermined payload size.), to which a same precoding is applied, based on the transmission bandwidth or a subset of the transmission bandwidth (Paragraph  0078, 0082, 0087  a narrow bandwidth and a wide bandwidth may be used between the user terminal and the wireless base station, or the wireless base station ).

As per Claim 13 Satoshi teaches the terminal according to claim 8, wherein the processor determines the size of the PRG based on a number of resource blocks included in the bandwidth part (Paragraph 0082, 0087, 0148 The reception signal processing unit blindly decodes the DCI (DCI format) that schedules the  transmission and / or reception of predetermined TTI data (TB: Transport Block) based on the instruction of the control unit or may decode it assuming a predetermined payload size. Good ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571) 270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.